Title: To Alexander Hamilton from James McHenry, 27 October 1789
From: McHenry, James
To: Hamilton, Alexander


Baltimore 27 Octbr. 1789.
Dear Sir.
Being obliged to attend our Legislature the first of next month it will be out of my power to collect examine and prepare the necessary facts relative to your queries, at least till after the end of the session; and as a majority of the house of delegates is said to be antifederal I can form no judgement of its duration.
Be assured I was not only made exceedingly happy by your appointment but shall always rejoice at every circumstance which can add either to your fame or fortune. Your office is vastly important, and you are worthy of it, and what is more, equal to its duties, but at the same time it is extremely hazardous. I cannot tell whether all the wisdom and justice and policy and politics you can put into your plans will procure them in all conjunctures a good reception in Congress; or rather, for how many ages these qualities will serve instead of the means which a British minister employs to ensure success to his.
I asked appointments for some honest but poor federals of this place and the President has been very attentive to my recommendations. I asked nothing for myself because in fact I am very easy in my circumstances. Still however I am not wholly lost to ambition and would have no objection to a situation where I might indulge and improve, at the same time, my literary propensities, with perhaps some advantage to the public. Will you therefore be good enough to feel (if a Resident or even Charge des affairs is to be appointed to London or France) whether the President has thought of me or would in such a case nominate me. I wish you to do this for me as a thing springing wholly from yourself, and to write me freely on the subject at some convenient moment.
With real regard and affection   I am Dear Sir your obt.
James McHenry
